             Case 1:19-cr-00321-KBJ Document 7 Filed 09/27/19 Page 1 of 17



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :
                v.                            :
                                              :      No. 19-cr-321 (KBJ)
JAMARI ANDRE BRIGHTHAUPT,                     :
                                              :
                       Defendant.             :

   GOVERNMENT’S MEMORANDUM IN SUPPORT OF PRETRIAL DETENTION

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits this memorandum in support of its motion for

pretrial detention of Defendant Jamari Brighthaupt (the “Defendant”). The government requests

that the following points and authorities, as well as any other facts, arguments, and authorities

presented at the detention hearing, be considered in the Court’s determination regarding pretrial

detention.

                                           Introduction

       The Defendant has been charged by indictment alleging one count of Interference with

Interstate Commerce by Robbery, pursuant to 18 U.S.C. § 1951, and one count of Using, Carrying,

Brandishing, and Possessing a Firearm During and in Furtherance of a Crime of Violence, pursuant

to 18 U.S.C. § 924(c). Based on the Defendant’s conduct and characteristics, the government

respectfully requests that the Court hold him without bond pending trial to ensure the safety of the

community.

                         Procedural History and Applicable Authority

       At his initial appearance on September 24, 2019, the government orally moved for

detention pending trial pursuant to 18 U.S.C. §§ 3142(f)(1)(A) and (f)(2)(A). The Court scheduled

a detention hearing for September 27, 2019. Pursuant to 18 U.S.C. § 3142(e)(3)(B), there exists a
          Case 1:19-cr-00321-KBJ Document 7 Filed 09/27/19 Page 2 of 17



rebuttable presumption that no conditions or combinations of conditions can effectively ensure the

Defendant’s appearance in this case and otherwise protect the community.

       The government contends that the Defendant is a great danger to the community. The

government must establish this by clear and convincing evidence. United States v. Peralta, 849

F.2d 625, 626 (D.C. Cir. 1988). Section 3142(g) provides four factors the Court should consider

in determining whether to detain the Defendant pending trial: (1) the nature and circumstances of

the offense charged; (2) the weight of the evidence against the Defendant; (3) the Defendant’s

history and characteristics; and (4) the nature and seriousness of the danger to any person or the

community that would be posed by the Defendant’s release. See 18 U.S.C. § 3142(g). Application

of these factors, along with the applicable rebuttable presumption, demonstrate that no condition,

or combinations of conditions, short of detention will ensure the safety of the community. Thus,

the Defendant should be held.

                     Nature and Circumstances of the Offenses Charged

                                    April 26, 2019 Incident1

       On April 26, 2019, at approximately 12:25 p.m., one suspect entered the DuPont Circle

Pharmacy located at 1506 21st Street, N.W., Washington, D.C. The suspect was described as a

black male, approximately 5’6” to 5’7” tall, wearing a black Under Armor hooded sweatshirt,

black pants with “Armani Exchange” in white lettering on the left pant leg, black and white tennis

shoes, and a surgical mask with an image of Mickey Mouse on the front. Two employees were in

the pharmacy at the time the suspect entered. Employee 1 was in the rear of the pharmacy and

Employee 2 was near the front by the counter. The suspect jumped over the pharmacy counter,



1
  Although the Defendant has not yet been charged with this incident, the government has included
it here because it informs both the nature and circumstances of the currently charged offenses, as
well as the identification of the Defendant.
          Case 1:19-cr-00321-KBJ Document 7 Filed 09/27/19 Page 3 of 17



produced a black handgun, and ordered Employee 1 to open the safe where the controlled

substances were stored, and Employee 1 complied. The suspect demanded Employee 2 to retrieve

a plastic bag and Employee 2 also complied. The suspect made Employee 2 fill the bag with

various medications. Once the bag was filled, the suspect ordered both employees to lie on the

floor and count to 15, giving the suspect time to leave the pharmacy. The following items were

taken during the robbery: 30 tablets of Hydrocodone-Acetaminophen, 1,822 tablets of Oxycodone,

861 tablets of Oxycodone-Acetaminophen, 500 mL of Oxycodone solution, and 232 mL of

Promethazine syrup. After the robbery, the suspect changed clothes behind a nearby hotel and was

seen on surveillance video wearing blue shorts and a dark colored shirt.

       On April 25, 2019, a day prior to that robbery, the same masked suspect was seen by several

witnesses outside of the pharmacy pacing back and forth. He eventually entered the pharmacy,

spoke with an employee about non-prescription medication, and left the pharmacy at

approximately 10:00 a.m. without doing anything. Witnesses believed the suspect was casing the

pharmacy to commit the robbery the next day. Both incidents were captured on video surveillance
           Case 1:19-cr-00321-KBJ Document 7 Filed 09/27/19 Page 4 of 17



either in the store or on the street.




Screenhot from the April 26, 2019 Incident          Screenshot from the April 25, 2019 Incident

                                         July 13, 2019

        On July 13, 2019, at approximately 12:42 p.m., a suspect entered the DuPont Circle

Pharmacy without wearing anything obstructing his face and asked for stomach medication. One

of the employees working at the pharmacy on July 13, 2019 had also been working at the pharmacy

on April 26, 2019 when it was robbed by the lone suspect. That witness immediately recognized

the suspect as the same person who robbed him on April 26, 2019. The suspect eventually left the

pharmacy without making a purchase and entered a blue sedan bearing Maryland tags.
          Case 1:19-cr-00321-KBJ Document 7 Filed 09/27/19 Page 5 of 17




                              Screenshot from the July 13, 2019 Sighting

       MPD Detective Brian McCarthy reviewed the video from July 13, 2019. Based on

identifications made by other officers familiar with the suspect, Detective McCarthy was also able

to identify the suspect as the Defendant. He further identified the Defendant as having an Instagram

account with the user name “approved.geo”. The Defendant’s public Instagram account has photos

of him wearing the same pants and shoes as the suspect in the April 26, 2019 robbery and the same

shoes as the suspect in the July 13, 2019 sighting. Furthermore, the Instagram account has photos

of him sporting a distinct tattoo on his left forearm, which matches the arm tattoo of the suspect in

the July 13, 2019 sighting.
         Case 1:19-cr-00321-KBJ Document 7 Filed 09/27/19 Page 6 of 17




                     Screenshot from the Defendant’s Instagram Account




Screenshot from April 26, 2019 Robbery Screenshot from the Defendant’s Instagram Account
         Case 1:19-cr-00321-KBJ Document 7 Filed 09/27/19 Page 7 of 17




                        Screenshots from the July 13, 2019 Sighting




                   Screenshots from the Defendant’s Instagram Account

                                  The Instagram Account

      On August 9, 2019, law enforcement executed a search warrant on the Defendant’s

Instagram account—19-sc-1693 (GMH)—and discovered numerous incriminating pictures and

posts. For example, several photos showed one pint (473 mL) bottles of Promethazine with

Codeine with the words “BULK CONTAINER—NOT FOR HOUSEHOLD USE” printed on the
          Case 1:19-cr-00321-KBJ Document 7 Filed 09/27/19 Page 8 of 17



label. These bottles are retained by pharmacies and not sold to customers, meaning the general

public should not have the bottles in their possession.




                      Screenshots from the Defendant’s Instagram Account

       On April 26, 2019, the day of the aforementioned robbery, the Defendant posted photos of

him possessing large sums of money, and in the days following the robbery, there were multiple

posts regarding the sale of drugs posted on the Instagram account, as well as direct messages to

various people regarding the sale of “15s,” “30s,” and “20s.” The posts made reference to “ercs,”

“perc,” and “percs,” (believed to be Percocet) and “oz” and “ounces” (believed to be marijuana).
Case 1:19-cr-00321-KBJ Document 7 Filed 09/27/19 Page 9 of 17




         Screenshots from the Defendant’s Instagram Account
         Case 1:19-cr-00321-KBJ Document 7 Filed 09/27/19 Page 10 of 17




                      Screenshots from the Defendant’s Instagram Account

       Additionally, photos posted on the Defendant’s Instagram account on May 2, 2019 show

the Defendant in a kitchen with a large sum of money, an associate with a black handgun, and

white bottles of prescription medication.




                      Screenshots from the Defendant’s Instagram Account

       Finally, throughout the Defendant’s Instagram account, law enforcement found multiple

photographs of the Defendant and his associates brandishing and carring firearms, including videos
           Case 1:19-cr-00321-KBJ Document 7 Filed 09/27/19 Page 11 of 17



showing the Defendant himself with various different kinds of firearms, such as a long gun and a

pistol.

                       September 17, 2019 Incident (and Charged Offense)

          On September 17, 2019, at approximately 6:44 p.m., the Defendant entered the DuPont

Circle Pharmacy. The Defendant wore red and white pants, green shoes, a black shirt, and a black

hat. There was nothing obstructing his face. The only employee working at the pharmacy on

September 17, 2019 was also present at the pharmacy on April 25, 2019—the day of the

Defendant’s first sighting—and on July 13, 2019—the day of the other sighting (where the

Defendant was unmasked). While the employee was not present for the robbery on April 26, 2019,

he had previously reviewed the surveillance footage from that day. The employee was familiar

with the Defendant and recognized him as soon as he entered the pharmacy. The employee told

the Defendant the police were looking for him and then the employee tried to flee the pharmacy.

The Defendant followed him into the lobby area, pushed the employee against the wall, and

showed him a gun that he had with him. The Defendant told the employee he would kill him and

forced him to unlock the door and let him back into the pharmacy. The employee complied and as

they walked back into the pharmacy, the Defendant pulled out a black handgun. The employee led

the Defendant to the controlled substances safe, opened it, and provided the Defendant with the

multiple bottles of Oxycodone that he demanded. The Defendant put the bottles in a bag he brought

with him. The Defendant made the employee lie down on the floor and count to 20 until the

Defendant left the pharmacy. A preliminary inventory taken after the robbery showed the suspect

stole multiple bottles of different types of Oxycodone, worth over $6,000. Law enforcement

identified the Defendant by reviewing the video surveillance system.
         Case 1:19-cr-00321-KBJ Document 7 Filed 09/27/19 Page 12 of 17



       The Defendant’s Instagram account has multiple pictures of him dressed in the same red

pants as he wore in the robbery.




Screenshot from the September 17, 2019 Incident       Screenshot from the Defendant’s Instagram

       Within hours of the robbery, a video was posted on Defendant’s public Instagram account

showing many white pills packaged in clear plastic bags. On September 18, 2019, a photo was

posted of white pills packaged in clear plastic bags with the words, “Don’t think I will ever see a

drought again,” and later a photo of a large sum of money. These pills are consistent with the pills

stolen during the September 17, 2019 robbery.
         Case 1:19-cr-00321-KBJ Document 7 Filed 09/27/19 Page 13 of 17




                                 The Defendant’s Apprehension

       On September 20, 2019, a grand jury for the U.S. District Court of the District of Columbia

indicted the Defendant on one count of Interference with Interstate Commerce by Robbery, in

violation of 18 U.S.C. § 1951, and one count of Using, Carrying, Possessing, and Brandishing a

Firearm During and in Relation to a Crime of Violence, in violation of 18 U.S.C. 924(c). On that

same date, the Court issued an arrest warrant for the Defendant.

       On September 23, 2019, members of the FBI executed two District Court search

warrants—19-sw-343 (GMH) and 19-sw-344 (GMH)—on two separate locations: 2400 16th

Street N.W. Apartment 641, Washington, D.C., an apartment the Defendant resides at, and 1010

14th Street S.E., Washington, D.C., a house Defendant frequents and where he is often observed

in his Instagram posts.

       During the search of 2400 16th Street N.W., Apartment 641, law enforcement found: 407

white round pills with a “512” stamp, consistent with Oxycodone; 340 white oval pills with a

“U15” stamp, consistent with Oxycodone; 50 round pills with a “10 325” stamp, consistent with
         Case 1:19-cr-00321-KBJ Document 7 Filed 09/27/19 Page 14 of 17



Oxycodone; over 300 other unidentified pills; Glock 30S .45 caliber pistol; Glock magazine

containing 13 .45 caliber bullets; black extended magazine containing 11 .45 caliber bullets;

owner’s manual for a Glock pistol; $3,923 in cash; and clothing consistent with what was worn

during at least one of the robberies. When law enforcement entered the apartment in order to search

it and apprehend the Defendant, the Defendant jumped out of the apartment’s sixth story window

and landed on the ground below, injuring himself. The loaded Glock pistol with magazine

containing 13 bullets, as well as the 407 white pills, were located outside of the apartment on the

ground, in close proximity to where the Defendant landed.

       At 1010 14th Street S.E., law enforcement seized: multiple bags containing green leafy

substance, consistent with marijuana; a bottle of plain Promethazine; three bottles containing

unidentified pills; and six vials containing light brown liquid, suspected to be phencyclidine

(“PCP”); and a black handgun and magazine. Several other persons—associates of the defendant—

were located in the residence, too.

       To summarize, the Defendant committed a brazen armed robbery on video, brandishing a

firearm, threatening to kill a pharmacy employee, and stole thousands of dollars of pharmaceuticals

in order to sell the narcotics via the internet and on the streets. When caught by law enforcement,

the Defendant leapt out of a window several stories in the air to avoid capture. At the Defendant’s

residence, law enforcement discovered proceeds of the robbery, clothing from the robbery, cash,

and a firearm. At the other location, where the Defendant frequents, police found the Defendant’s

associates, along with illegal narcotics and a firearm. On this factor alone, the circumstances of

this entire sequence of events weighs heavily in favor of detention.

                        Weight of the Evidence Against the Defendant

       The second factor to be considered, the weight of the evidence, weighs heavily in favor of
         Case 1:19-cr-00321-KBJ Document 7 Filed 09/27/19 Page 15 of 17



detention, too. The evidence against the defendant is overwhelming. The video surveillance of the

September 17, 2019 armed robbery, in conjunction with the Defendant’s prior behavior on April

25, April 26, and July 13, 2019, clearly establish that the Defendant is the armed assailant.

Moreover, the Defendant’s own Instagram account paints a damning picture of his involvement

with narcotics trafficking and provides multiple photographs corroborating details, like adorned

clothing, relevant to the robberies. Hours after the September 17, 2019 robbery, the Defendant

himself posted a photograph showing hundreds of pills consistent with those taken during the

robbery. Finally, when police attempted to apprehend the Defendant, entering his residence, he

tried to escape by jumping out of a sixth floor window.

       In the residence from which he fled and its surrounding area, law enforcement seized

approximately 1000 pills, all of which were consistent with pills stolen from the pharmacy; a Glock

pistol and magazine; a black extended magazine; $3,923 in cash; and clothing consistent with what

was worn during at least one of the robberies. The evidence also clearly establishes that the

Defendant intended to sell the pills for profit, furthering endangering the public.

                         The Defendant’s History and Characteristics

       Although the Defendant has no adult convictions, he is only 18 years old and has been

implicated in multiple violent and dangerous offenses in a relatively short time frame. Moreover,

as noted on the bail sheet as provided by the Pretrial Services Agency (page 3), the Defendant has

a history that is immensely concerning. The government will refer to these matters further during

oral argument and proffer additional details for the Court. Nevertheless, it is safe to say that the

Defendant has had issues following orders in the past. As also noted by pretrial, the Defendant is

unemployed and not in school.

       Normally, it would be fair to suggest that a young defendant without a criminal record is
          Case 1:19-cr-00321-KBJ Document 7 Filed 09/27/19 Page 16 of 17



someone who represents less of a threat to society than a person with a history. That cannot be said

in this particular case.

                                    Danger to the Community

        The fourth factor, the nature and seriousness of the danger to any person or the community

posed by the Defendant’s release, also weighs strongly in favor of detention. Here, the evidence

establishes that the Defendant used a firearm to effect a commercial robbery to steal pills in order

to sell those pills on the street. When confronted by law enforcement, he fled by jumping out of a

sixth story window. The fact that the Defendant is also implicated, by way of the government’s

proffer, in an additional robbery on April 26, 2019, as well as various other incidents involving

the sale of narcotics only serves to amplify the danger that this Defendant presents to the

community at large.

        Given the above assessment of all four relevant factors, no condition, or combination of

conditions, can ensure that the Defendant will comply with court order and abide by appropriate

release conditions. Furthermore, the Defendant simply cannot rebut the presumption applicable in

this case. In fact, three of the discussed factors weigh strongly in favor of detention. The fact that

the Defendant has no adult record does not sufficiently rebut the presumption, particularly in light

of his past as noted on the bail sheet. Plainly put, this was such a flagrant violation of law that the

Court simply cannot trust the Defendant and he therefore should be held without bond.

                                             Flight Risk

        At arraignment, the government requested detention pursuant to 18 U.S.C. § 3142(f)(2)(A).

Under that subsection, the government must establish that the defendant poses a risk of flight by a

preponderance of the evidence. United States v. Xulam, 84 F.3d 441, 442 (D.C. Cir. 1996). Here,

the government requests detention on the basis that the Defendant tried to flee from law
         Case 1:19-cr-00321-KBJ Document 7 Filed 09/27/19 Page 17 of 17



enforcement when they attempted to apprehend him. The Defendant may attempt to argue that this

momentary lapse of judgment—i.e., jumping out of the window—was prompted by the entrance

of police into his apartment. But it is important to recognize that when law enforcement tried to

enter the apartment, the Defendant literally took flight. He was so intent on removing himself from

that situation that he risked not only substantial injury, but actual death. The belief that any court

could safely and adequately contain the Defendant from further flight appears dubious given his

death-defying leap. This concern is further aggravated by the fact that if convicted, the Defendant

faces a mandatory-minimum of seven years’ imprisonment on one charge alone. Given the strength

of the evidence in this case, and the aggravating factors detailed above, the Defendant has every

reason to flee and little reason to comply.

                                              Conclusion

       The Court should grant the government’s motion to detain the defendant pending trial.

                                                      Respectfully Submitted,

                                                      JESSIE K. LIU
                                                      UNITED STATES ATTORNEY
                                                      D.C. Bar No. 472-845

                                               By:                   /s/
                                                      GREGORY P. ROSEN
                                                      VA Bar No. 82584
                                                      Assistant United States Attorney
                                                      555 Fourth St. N.W.
                                                      Washington, D.C. 20530
                                                      (202) 252-6932
                                                      Gregory.rosen@usdoj.gov

                                   Certificate of Service

       I, Gregory Rosen, hereby certify that the foregoing filing was sent to counsel of record,
via email, on September 26, 2019.

                                                                /s/
                                                      GREGORY P. ROSEN
